Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 9/6/2022 has been entered.  Claims 1-4, 6-7 and 11-19 are amended.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2022 has been considered by the examiner.

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
Claim 2 line 4 in the claim limitations “control points bound to the graphical individual image” this should be --control points bound to the individual graphical image-- as otherwise there is insufficient antecedent basis for the claim limitations.
Claim 3 lines 1-2 in the claim limitations “The method of claim 1, the widget library comprises” this should be --The method of claim 1, wherein the widget library comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (hereinafter Dey), US 2019/0087076 A1, in view of Scott et al. (hereinafter Scott), US 2006/0050142 A1.

Regarding independent claim 1, Dey teaches a method of configuring a building management system for operation (FIG. 12 [0085] method 190…to configure (a method of configuring) operation of…the building space having a building controller 18 (a building management system for operation)), the building management system including a plurality of building system components ([0085] building controller 18 (the building management system) operating one or more systems (including a plurality of building system components) within the building space), the method comprising: accessing a widget library ([0090] FIGS. 13 and 14 provide a graphical representation of the illustrative methods 170 and 190 shown in FIGS. 11 and 12, respectively (the method comprising)… FIG. 13…a ribbon 212 is displayed (accessing a widget library) underneath the photograph 210), the widget library comprising a plurality of individual graphical images (FIG. 13 [0090] The ribbon 212 (the widget library) includes a number of icons (comprising a plurality of individual graphical images) that correspond to actual devices in the room) that each graphically represent operation of one or more building system components ([0092] The icons shown on the ribbon 212 may be used to configure and/or control (that each graphically represent operation of) the corresponding devices that are in the room (one or more building system components)); dragging and dropping one or more individual images from the widget library onto an editor page ([0093] In some cases, the icons (one or more individual images) may be moved from the ribbon 212 (from the widget library) to desired locations on the photograph 210 (onto an editor page) using a drag and drop maneuver (dragging and dropping)); and saving the individual graphical images along with binding with their respective one or more control points ([0091] If a particular room is being displayed, a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that particular room may be viewed and/or modified, [0045] The platform may also enable general settings to be adjusted and/or set.  These can include, selection of one or more screen skins and/or other system information.  Once a property has been commissioned, the configurations for that property may be saved and used as a template for commissioning other similar properties; this suggests that a template of configuration parameters or settings for devices in a particular room (along with binding with their respective one or more control points) associated with icons of devices (the individual graphical images) may be saved (and saving) as a template for commissioning other similar properties).  
Dey does not expressly teach dragging and dropping one or more control points of the one or more building system components onto each of one or more of the individual graphical images on the editor page; 
in response to dragging and dropping the one or more points onto each of one or more of the individual graphical images on the editor page, automatically binding the one or more control points with the respective individual graphical image.
However, Scott teaches dragging and dropping one or more control points of one or more system components onto each of one or more of individual graphical images on an editor page (FIG. 9 and [0040] Main project panel 902, used to display the current GUI page being edited (Home Page 400 in this illustration) together with a representation 922 of the hard keys (keys 414 through 420) available on target controlling device 100, [0056] As discussed previously, the basic method of creating a command key using editor 300 is to drag an icon from the Gallery panel 908 onto the control surface being edited within the Main display panel, and then dragging a desired command function from the list displayed in the Device panel 912 onto that icon…thereby associating activation of that touch screen location with the corresponding page with issuance of the command function; this suggests as shown in FIG. 9 that dragging and dropping a Devices icon from Gallery panel 908 onto Home Page 400 as the current GUI page being edited and then dragging and dropping a desired command function from the list representing functions of devices available to the editor 300 (dragging and dropping one or more control points of system components) displayed in the Device panel 912 onto that Device icon (onto each of one or more individual graphical images) on the Home Page 400 (on an editor page) being edited); in response to dragging and dropping the one or more control points onto each of one or more of the individual graphical images on the editor page, automatically binding the one or more control points with the respective individual graphical image (FIG. 9 and [0040] Main project panel 902, used to display the current GUI page being edited (Home Page 400 in this illustration) together with a representation 922 of the hard keys (keys 414 through 420) available on target controlling device 100, [0056] As discussed previously, the basic method of creating a command key using editor 300 is to drag an icon from the Gallery panel 908 onto the control surface being edited within the Main display panel, and then dragging a desired command function from the list displayed in the Device panel 912 onto that icon…thereby associating activation of that touch screen location with the corresponding page with issuance of the command function; this suggests in response to dragging and dropping a desired command function from the list representing functions of devices (in response to dragging and dropping the one or more control points) available to the editor 300 onto a Device icon (onto each of one or more of the individual graphical images) on the Home Page 400 (on the editor page) the dragged function command is automatically associated with issuance of the command function (automatically binding the one or more control points) with the Device icon dropped on (with the respective graphical image)).
Because Dey and Scott address the issue of dragging and dropping operations on a user interface associated with configuring devices of a system with displayed device that have configurable properties, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of dragging and dropping one or more control points of one or more system components onto each of one or more of individual graphical images on an editor page; in response to dragging and dropping the one or more control points onto each of one or more of the individual graphical images on the editor page, automatically binding the one or more control points with the respective individual graphical image as suggested by Scott into Dey’s method, with a reasonable expectation of success, such that Dey’s device corresponding to a selected dragged device icon onto an editing interface is further configured to automatically be associated command functions that are dragged from the list representing functions of devices and dropped onto the device icon on the editing interface to teach dragging and dropping one or more control points of the one or more building system components onto each of one or more of the individual graphical images on the editor page; in response to dragging and dropping the one or more points onto each of one or more of the individual graphical images on the editor page, automatically binding the one or more control points with the respective individual graphical image.  This modification would have been motivated by the desire to allow a consumer to create on a personal computer for downloading a controlling device a graphical user interface comprised of user interface pages having icons which icons when activated on the controlling device, cause the controlling device to perform a function (Scott [0006]).

Regarding dependent claim 6, Dey, in view of Scott, teach the method of claim 1, wherein the plurality of individual images comprise a graphical image that represents an Air Handling Unit (AHU) that includes one or more of a chiller, a heating coil, a cooling coil and a temperature sensor (see Dey [0091] If a particular room is displayed, a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that room may be viewed and/or modified, [0056] It will be appreciated that at least some of the individual areas, rooms or spaces within the building 12 may include controllable devices such as…HVAC devices, [0050] The building system 14 may represent an HVAC system, and may include any number of HVAC components such as a furnace, an air conditioner, a ventilation unit, a humidifier, a dehumidifier, a heat pump, and the like, [0093] the icons may be moved from the ribbon 212 to desired locations on the photograph 210 using a drag and drop maneuver; this suggests that the plurality of individual icons displayed (wherein the plurality of individual graphical images) in a ribbon may include an icon (comprise a graphical image) representing a HVAC device (that represents an Air Handling Unit AHU) may include any number of HVAC components such as a furnace, an air conditioner, a ventilation unit, a humidifier, a dehumidifier, a heat pump, and the like (that includes one or more of a chiller, a heating coil, a cooling coil and a temperature sensor)), and wherein dragging and dropping the graphical image that represents the AHU from the widget library onto an editor page causes one or more control points associated with an AHU to be available for dragging and dropping (the combination of Dey and Scott suggests that an icon that represents a HVAC device (the graphical image that represents the AHU) from the ribbon (from the widget library) can be selected and dragged and dropped (and wherein dragging and dropping) onto a position of photograph of a room (onto an editor page) and then a desired command function from a list representing functions of devices (causes one or more control points) can be dragged and dropped onto the device icon (to be available for dragging and dropping) on the displayed page per Scott [0056] wherein the device icon is taught by Dey to be representative of the HVAC device (associated with an AHU)).  

Regarding dependent claim 11, Dey, in view of Scott, teach the method of claim 1, further comprising: saving the one or more individual graphical images along with the binding with their respective one or more control points as a template, with the binding represented as a relative address (see Dey [0091] If a particular room is being displayed, a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that particular room may be viewed and/or modified, [0045] The platform may also enable general settings to be adjusted and/or set.  These can include, selection of one or more screen skins and/or other system information.  Once a property has been commissioned, the configurations for that property may be saved and used as a template for commissioning other similar properties; this suggests that a template of configurations or settings (their respective one or more control points) for devices in a particular room (along with the binding with) associated with icons of devices (the one or more individual graphical images) may be saved (further comprising saving) as a template (as a template) for commissioning other similar properties that have similar devices (as a relative address) with configurations or settings (with the bindings)).  

Regarding dependent claim 18, claim 18 is a non-transitory computer-readable storage medium that is substantially the same as the method of claim 11.  Thus, claim 18 is rejected for the same reason as claim 11.

Regarding independent claim 14, claim 14 is a non-transitory computer-readable storage medium that is substantially the same as the method of claim 1.  Thus, claim 14 is rejected for the same reason as claim 1.  Additionally, Dey discloses a non-transitory, computer-readable storage medium having stored thereon instructions that when executed by one or more processors causes the one or more processors to ([0004] An example of the disclosure may be found in a non-transitory, computer-readable medium containing program instructions (a non-transitory, computer-readable storage medium having stored thereon instructions) for facilitating a user of a wireless mobile device in commissioning a plurality of devices operably coupled to a building control system of a property including a building controller. Execution of the program instructions by one or more processors of the wireless mobile device causes the wireless mobile device to carry out the steps (that when executed by one or more processors causes the one or more processors to)).
	
Claims 2 and x are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Scott, as applied in the rejections of claims 1 and 14, and further in view of Piaskowski et al. (hereinafter Piaskowski), US 2015/0293508 A1.

Regarding dependent claim 2, Dey in view of Scott, teach the method of claim 1, further comprising: operating the building management system (see Dey [0088] As indicated at block 202, in some cases the commissioning information may be communicated to the building controller 18 so that the building controller 18 can configure operation of the plurality of devices operably coupled to the building controller 18, [0089] In some cases, as indicated at block 206, the user may be allowed to test at least some of the devices in the particular room after entering operational parameters for at least some of the devices that correspond to the individual icons that were moved onto the displayed photograph; this suggests testing devices in a particular room with operational parameters in communication with the building controller (operating the building management system)).
Dey and Scott do not expressly teach displaying an individual graphical image along with current values for the one or more control points bound to the individual graphical image.
However, Piaskowski teaches displaying an individual graphical image along with current values for one or more control points bound to the individual graphical image ([0131] Attributes of data points 1004 are used to populate values for attributes, [0162] Referring now to FIGS. 27-32, several user interfaces 2700-3200 for monitoring and controlling BAS devices and spaces are shown, according to an exemplary embodiment. User interfaces 2700-3200 provide a visualization of data points mapped to equipment objects and/or building objects using the systems and methods described with reference to FIGS. 1-26. For example, user interfaces 2700-3200 may display data points that have been mapped to one or more equipment objects that directly serve a space, e.g., equipment objects for terminal units, or indirectly serve a space, e.g., equipment objects for upstream units. User interfaces 2700-3200 illustrate a circle of comfort for maintaining comfortable conditions within a space, [0163] Referring specifically to FIGS. 27-28, user interfaces 2700 and 2800 are shown displaying an outdoor temperature 2702 and 2802, a supply air temperature 2704 and 2804, an operating setpoint 2706 and 2806, and a return air temperature 2708 and 2808. Each of data values 2702-2708 and 2802-2808 may be mapped to an attribute of an equipment object which serves the space. For example, data values 2702-2708 and 2802-2808 may be mapped to user interfaces 2700 and 2800 from data points associated with a rooftop unit that serves the space. An operating status 2712 and 2812 of the rooftop unit, e.g., cooling, heating, is shown in an upper portion of circles 2710 and 2810, [0169] For example, FIG. 33 shows user interface 2700 presented as part of a larger interface 3300…displays the circle of comfort in the middle column…shown to include an equipment selector 3302 configured to receive a user selection of various BAS devices…user interface 2700 may be replaced with a user interface corresponding to the selected BAS device; thus displaying a circle (displaying an individual graphical image) representing a rooftop unit equipment object as shown in FIGS. 27-28 along with an outdoor temperature 2702 and 2802, a supply air temperature 2704 and 2804, an operating setpoint 2706 and 2806, and a return air temperature 2708 and 2808 each mapping to data values (along with current values) attributed to the rooftop unit equipment represented by the displayed circle representing the rooftop unit (the individual graphical image) wherein each of the data values are mapped to an attribute of an equipment object and mapped to user interface data points displayed on the circle (for the one or more control points bound to the individual graphical image)).  
Because Dey, in view of Scott, and Piaskowski address the issue of mapping attributes of an equipment object on a user interface, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of displaying an individual graphical image along with current values for one or more control points bound to individual graphical image as suggested by Piaskowski, with a reasonable expectation of success, such that Dey and Scott’s user interface for testing devices in a particular room with operational parameters in communication with the building controller includes dragging command functions onto device icon can further display current values associated with the command functions to be displayed on the device icon to teach operating the building management system and displaying an individual graphical image along with current values for the one or more control points bound to the individual graphical image.  This modification would have been motivated by the desire to provide the user with equipment definition that can be referenced by multiple different variants of the same type of building equipment to facilitate the presentation of data points associated with the building equipment in a consistent and user-friendly manner (Piaskowski [0049]).

Regarding dependent claim 15, claim 15 is a non-transitory computer-readable storage medium that is substantially the same as the method of claim 2.  Thus, claim 15 is rejected for the same reason as claim 2.

Claims 3-5, 7-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Scott, as applied in the rejections of claims 1 and 14, and further in view of Chapman, JR. et al. (hereinafter Chapman), US 2007/0045433 A1.

Regarding dependent claim 3, Dey, in view of Scott, teach the method of claim 1, the widget library comprises a plurality of images (see Dey FIG. 13, [0056] It will be appreciated that at least some of the individual areas, rooms or spaces within the building 12 may include controllable devices such as…HVAC devices, [0090] The ribbon 212 (and wherein the widget library) includes a number of icons (comprises a plurality of individual images) that correspond to actual devices in the room).
Dey and Scott do not expressly teach a plurality of control point status images each corresponding to a different state of a control point.
However, Chapman teaches a plurality of control point status images each corresponding to a different state of a control point ([0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (a plurality of control point status images each corresponding to a different state of a control point)).
Because Dey, in view of Scott, and Chapman address the same issue of a graphical user interface associated with HVAC system, accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a plurality of control point status images each corresponding to a different state of a control point as suggested by Chapman into Dey and Scott’s method, with a reasonable expectation of success, such that Dey’s ribbon icons can further comprise status images that correspond to different states of HVAC control operation to teach the widget library comprises a plurality of control point status images each corresponding to a different state of a control point.  This modification would have been motivated by the desire to provide the user a visual indication of the operational status of the heating and/or cooling equipment, without being annoying and/or distracting to the user (Chapman [0010]).   

Regarding dependent claim 4, Dey, in view of Scott and Chapman, teach the method of claim 3, wherein the plurality of control point status images are bound to one or more of the control points (the combination of Dey, Scott and Chapman suggests dragging a desired command function from the list displayed in the Device panel onto a dragged device icon on page thereby associating activation of that touch screen location with the corresponding page with issuance of the command function (one or more of the control points), per Scott [0056], wherein Chapman would further modify the displayed command function to include a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (wherein the plurality of control point status images are bound to),per Chapman [0030],[0032],[0034]. This modification would have been motivated by the desire to provide the user a visual indication of the operational status of the heating and/or cooling equipment, without being annoying and/or distracting to the user (Chapman [0010])), and wherein a corresponding one of the control point status images is displayed according to a current state of the respective control point (see Chapman [0030],[0032],[0034] a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment).  

Regarding dependent claim 5, Dey, in view of Scott and Chapman, teach the method of claim 3, wherein the plurality of control point status images comprises one or more of an ON status image, an OFF status image, a MANUAL OVERRIDE status image and an ALARM state image (see Chapman [0030],[0032],[0034] a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (wherein the plurality of control point status images), [0033] in one embodiment of the present invention the animated fan icon is used only when the fan mode is set to on (comprises one or more of an ON status image, an OFF status image, a MANUAL OVERRIDE status image and an ALARM state image)).  

Regarding dependent claim 7, Dey, in view of Scott, teach the method of claim 6, wherein the graphical image represents an Air Handling Unit (AHU) (see Dey [0091] If a particular room is displayed, a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that room may be viewed and/or modified, [0056] It will be appreciated that at least some of the individual areas, rooms or spaces within the building 12 may include controllable devices such as…HVAC devices, [0093] the icons may be moved from the ribbon 212 to desired locations on the photograph 210 using a drag and drop maneuver; this suggests that the plurality of individual icons displayed in a ribbon may include an icon (wherein the graphical image) representing a HVAC device (represents an Air Handling Unit AHU)), the method comprising: dragging and dropping one or more control points onto the AHU on the editor page; in response to dragging and dropping one or more points of the AHU on the editor page, automatically binding the one or more points with the AHU (the combination of Dey and Scott suggest that an icon that represents a selected HVAC device (the AHU) with a panel of relevant setting from the ribbon can be selected and dragged and dropped (the method comprising dragging and dropping) onto a position of photograph of a room (on the editor page) per Dey [0091],[0056],[0093] wherein the selected HVAC device panel of relevant settings would be command function dragged from a list displayed in the Device panel onto (dragging and dropping one or more control points onto) the selected HVAC device icon and thereby associating activation of that touch screen location with the corresponding page displayed on the editor display with issuance of the command function (in response to dragging and dropping one or more points of the AHU on the editor page automatically binding the one or more control points with the AHU) per Scott [0056] in combination with Dey).
Dey and Piaskowski do not expressly teach wherein the graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU, the method comprising: dragging and dropping one or more control points onto each of the two or more different graphical images representing a different function of the AHU on the editor page; in response to dragging and dropping one or more control points onto each of the two or more different graphical images representing a different function of the AHU on the editor page, automatically binding the one or more control points with the respective ones of the two or more different graphical images representing a different function of the AHU.  
However, Chapman teaches a graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU ([0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display (a graphical image) representing the operation of the HVAC system (that represents an Air Handling Unit AHU) includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (includes two or more different graphical images each representing function of the AHU)).
	Because Dey, in view of Scott, and Chapman address the issue of icons representing operation of Air Handling Unit system components, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings that a graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU as suggested by Chapman into Dey and Scott’s method, with a reasonable expectation of success, such that the graphical image that represents an Air Handling Unit includes two or more different graphical images, as suggested by Chapman, wherein each of the different graphical images representing different command functions of the AHU are dragged onto the editor page to be associated with the AHU and for issuance of the respective command functions represented by the dragged command functions, suggested by Dey and Scott, to teach wherein the graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU, the method comprising: dragging and dropping one or more control points onto each of the two or more different graphical images representing a different function of the AHU on the editor page; in response to dragging and dropping one or more control points onto each of the two or more different graphical images representing a different function of the AHU on the editor page, automatically binding the one or more control points with the respective ones of the two or more different graphical images representing a different function of the AHU.  This modification would have been motivated by the desire to provide the user a visual indication of the operational status of the heating and/or cooling equipment, without being annoying and/or distracting to the user (Chapman [0010]).

Regarding dependent claim 8, Dey, in view of Scott and Chapman, teach the method of claim 7, wherein one of the two or more different graphical images represents a cooling function of the AHU (see Chapman [0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system (of the AHU) includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (wherein one of the two or more different graphical images represents a cooling function)).  

Regarding dependent claim 9, Dey, in view of Scott and Chapman, teach the method of claim 7, wherein one of the two or more different graphical images represents a heating function of the AHU (see Chapman [0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system (of the AHU) includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation (wherein one of the two or more different graphical images represents a heating function) and falling snowflake icon 134 indicating operation of cooling equipment).   

Regarding dependent claim 10, Dey, in view of Scott and Chapman, teach the method of claim 7, wherein one of the two or more different graphical images represents a fan function of the AHU (see Chapman [0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system (of the AHU) includes a fan icon signifying fan operation (wherein one of the two or more different graphical images represents a fan function), a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment).  

Regarding dependent claims 16-17, claims 16-17 are non-transitory computer-readable storage medium that are substantially the same as the method of claims 3-4, respectively.  Thus, claims 16-17 are rejected for the same reasons as claims 3-4.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Scott, as applied in the rejection of claim 11, and further in view of Han et al. (hereinafter Han), US 2017/0046012 A1.

Regarding dependent 12, Dye, in view of Scott, teach all the elements of claim 11.
Dye and Han do not expressly teach further comprising: instantiating the template; performing a search of the building management system to find one or more building components that match with the control points bound in the template; updated the relative address of the bindings in the template to bind to each of one or more building components in the building management system that match with the control points bound in the template; and display the one or more individual graphical images of the template along with current values for the one or more control points.  
However, Han suggests further comprising: instantiating a template ([0059] In the embodiment shown in FIG. 4, the processor 2020 under the control of the system manager application 228 receives a request to generate the coverage area graphic 402 to be associated with one or more monitoring devices via the graphical user interface 300 upon a user selection of the graphical element icon 404; this suggests that the graphical element icon 404 allows the user to initially create the coverage area graphic 402 (further comprising instantiating a template) to be associated with one or more monitoring devices via the graphical user interface 300); performing a search of the building management system to find one or more building components that match with control points bound in the template ([0058] data object identifiers 310-320 are also referenced as objects 310-320 to designate the reference to the corresponding device data objects stored in database 124, [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0070] a related item identifier associated with a smoke detector device object identified as a monitoring device may be a current smoke alarm status or a detected level of smoke within the coverage zone associated with the smoke detector device; this suggests that the data processing system and system manager application 228 searches the database 124 containing building device objects (performing a search of a building management system) in order to recognize (to find) building device object 310-320 (one or more building components) corresponding to device data objects stored in database 124 (in a building management system database) wherein the system manager application automatically assigns only the related items of monitoring devices (that match with control points) associated within the coverage area graphic area 402 (bound in the template)); updated relative address of bindings in the template to bind to each of one or more building components in the building management system that match with control points bound in the template ([0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0070] a related item identifier associated with a smoke detector device object identified as a monitoring device may be a current smoke alarm status or a detected level of smoke within the coverage zone associated with the smoke detector device; this suggests that the set of building device objects that is made available by the data processing system 200 and system manager application 228 is relative to the space or room of the coverage area graphic 402 (updated relative address of binding in the template) such that only the related items of monitoring devices (each of one or more building components) associated with the coverage area graphic can be automatically assigned to (to bind to) being within the data processing system 200 and system manager application 228 recognized related items of devices monitored within coverage area graphic 402 (in the building management system that match with control points bound in the template)); and display one or more individual graphical images of the template along with current values for one or more control points ([0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402, [0070] a related item identifier associated with a smoke detector device object identified as a monitoring device may be a current smoke alarm status or a detected level of smoke within the coverage zone associated with the smoke detector device; this suggests displaying on the user interface one or more symbols like symbol 602 (and display one or more individual graphical images) of an monitoring device such as a smoke detector within the coverage area graphic 402 (of the template) and a related item identifier such a current smoke alarm status (along with current values) displayed in the system browser pane that corresponds to the dragged symbol associated with a monitoring device and the assigned related items of (for one or more control points) the monitoring device).
	Because Dey, in view of Scott, and Han address the same issue of building automation user interfaces enabling user drag and drop interactions with building components, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dey and Scott’s method, with a reasonable expectation of success, such that Dey’s room view template can be initiated by a user defining a coverage area graphic that searches a building device objects database to recognize and automatically assigned related items that are the dragged and dropped data points representing settings of monitoring devices that are BAS devices within the coverage area graphic and allowing user to select identified monitoring devices to be dragged and dropped onto the coverage space area while displaying the selected object’s object identifier along with current data values of the data point representing settings to teach further comprising: instantiating the template; performing a search of the building management system to find one or more building components that match with the control points bound in the template; updated the relative address of the bindings in the template to bind to each of one or more building components in the building management system that match with the control points bound in the template; and display the one or more individual graphical images of the template along with current values for the one or more control points.  This modification would have been motivated by the desire to apply modifications to the properties of a symbol placed in the graphic to only affect the instance of the symbol included in the graphic (Han [0064]).

Regarding dependent claim 13, Dey, in view of Scott and Han, teach the method of claim 12, wherein when the search of the building management system finds two or more building components that match with the control points bound in the template, presenting the two or more building components to a user (see Han [0058] data object identifiers 310-320 are also referenced as objects 310-320 to designate the reference to the corresponding device data objects stored in database 124, [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402; this suggests that FIG. 6 window 304 showing device object 310-320 (two or more building components) that are recognized (finds) by the system manager application 228 as being within the coverage area graphic 402 along with the assigned related items of the device object (that match with the control points bound in the template) by searching database 124 containing device data objects (wherein the search of the building management system) and thus shown to the user in window 304 as device object 310-320 (presenting the two or more building components to a user)), allowing the user to select one or more of the two or more building components, and updating the relative address of the bindings in the template to bind to each of the selected one or more building components (see Han [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402, [0064] Placement of a symbol onto a graphic creates an “instance” or a copy of all the elements and substitution properties associated with the symbol onto the graphic.  When a graphic that has a symbol associated with it is saved, the data processing system 200 may only store the referenced symbol and the associated properties for that symbol.  As a result, modifications to the properties of the symbol placed in the graphic only affect the instance of the symbol included in the graphic; because placement of a symbol onto a graphic creates a copy elements and properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic 402; this suggests user is able to drag and drop “camera 1” with symbol 602 associated with object identifier 310 (allowing the user to select one or more) of the building device object 310-320 (of the two or more building components) onto the coverage area graphic 403 wherein upon placement of symbol 602 a copy is made of all the elements and substitution properties associated with the symbol 602 (and updating the relative address of the bindings) place in coverage area graphic 402 (in the template) such that the properties are just associated with the placed selected symbol 602 associated with a building device (to bind to each of the selected one or more building components)).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han.

Regarding independent claim 19, Han discloses a non-transitory, computer-readable storage medium ([0053] memory 208) having stored thereon instructions that when executed by one or more processors causes the one or more processors to ([0053] system manager application 228 installed in memory 228 (having stored thereon)…processor 202 executes program code of (instructions that when executed by one or more processors causes the one or more processors to) the system manager application 228 to generate graphical user interface 230 displayed on display 211): allow a user to drag and drop a template onto an editor page ([0061] a user may use a cursor of a mouse, or other pointing device, to select the coverage area graphic 402, drag the coverage area graphic 402 over the space or room 450 and release the mouse to signal to the data processing system 200 and the system manager application 228 via the graphic user interface 500 to move, orient and fit the coverage area graphic 402 to the dimensions of the space or room 450; thus system manager application 228 enables user to drag and drop (allow a user to drag and drop) a coverage area graphic 402 onto (a template onto)  graphic user interface 500 to move, orient and fit the coverage area graphic 402 (wherein the graphic user interface 500 equates to an editor page)); look for one or more building components in a building management system database that match particular points bound in the template ([0058] data object identifiers 310-320 are also referenced as objects 310-320 to designate the reference to the corresponding device data objects stored in database 124, [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments; thus – system manager application 228 recognizes (look for) building device object 310-320 (one or more building components) corresponding to device data objects stored in database 124 (in a building management system database) wherein the system manager application automatically assigns only the related items (that match particular points) of monitoring devices associated within the coverage area graphic area 402 (bound in the template)); display one or more building components that were found for selection by the user ([0062] Continuing with the example embodiment depicted in FIG. 5, once the coverage area graphic 402 has been defined relative to a space or room of the building graphic 302, a user may use the graphic user interface to assign or associate one or more monitoring devices to the building graphic 302 consistent with the location of the monitoring device within the building represented by the building graphic 302. For example, FIG. 6 illustrates an exemplary screen capture of the graphical user interface for selectively associating a monitoring device with the coverage area graphic 402 in relation to the pre-defined space or room 450 in the building using the system manager application 228 in accordance with disclosed embodiments…In the example shown in FIG. 6, the data processing system 200 and the system manager application 228 may receive a user input or request to associate or assign a monitoring device and/or its respective symbol to the coverage area graphic 402 by using a mouse to select the corresponding object identifier in the system browser pane or window 304 of the graphic user interface 600; thus - the one or more monitoring devices consistent with defined relative space  of the coverage area graphic 402 are displayed (display one or more building components that were found) in the window 304 of the graphic user interface 600 as shown in FIG. 6 and can be selected by the user (for selection by user)); receive a selection of one or more of the building components from the user ([0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402; thus – user drags and drops object 310 corresponding to “camera 1” (receive a selection of one or more of the building components from the user)).
Han does not expressly disclose and copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components.  
However, Han’s embodiments suggest copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components ([0062] Continuing with the example embodiment depicted in FIG. 5, once the coverage area graphic 402 has been defined relative to a space or room of the building graphic 302, a user may use the graphic user interface to assign or associate one or more monitoring devices to the building graphic 302 consistent with the location of the monitoring device within the building represented by the building graphic 302. For example, FIG. 6 illustrates an exemplary screen capture of the graphical user interface for selectively associating a monitoring device with the coverage area graphic 402 in relation to the pre-defined space or room 450 in the building using the system manager application 228 in accordance with disclosed embodiments…In the example shown in FIG. 6, the data processing system 200 and the system manager application 228 may receive a user input or request to associate or assign a monitoring device and/or its respective symbol to the coverage area graphic 402 by using a mouse to select the corresponding object identifier in the system browser pane or window 304 of the graphic user interface 600, [0063] Symbols are stored in a library, e.g. in database 124, and may be used to display values for building objects representing building devices 116, 118, and 120 in or managed by the management system 100, [0064] Placement of a symbol onto a graphic creates an “instance” or a copy of all the elements and substitution properties associated with the symbol onto the graphic.  When a graphic that has a symbol associated with it is saved, the data processing system 200 may only store the referenced symbol and the associated properties for that symbol.  As a result, modifications to the properties of the symbol placed in the graphic only affect the instance of the symbol included in the graphic; because placement of a symbol onto a graphic creates a copy of properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic 402, this suggests that each separate symbol corresponding to one of the building devices placed by the user (when the user selects more than one of the building components) onto the coverage area graphic 402 (the template) will produce an “instance” or copy (copy) wherein each “instance” or copy of the coverage area graphic contain modifications (and update each copy of the template) that only affect the instance of the selected symbol corresponding to a building device (to bind to one of the selected building components)).
Because Han’s embodiments address placement of a symbol onto a graphic creates a copy elements and properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions, with a reasonable expectation of success, such that the one or more processors executing the instructions would allow each separate symbol corresponding to one of the building devices placed by the user onto the coverage area graphic 402 to produce an “instance” or copy wherein each “instance” or copy of the coverage area graphic contain modifications that only affect the instance of the selected symbol corresponding to a building device to teach and copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components.  This modification would have been motivated by the desire to apply modifications to the properties of a symbol placed in the graphic to only affect the instance of the symbol included in the graphic (Han [0064]), additionally this would prevent inadvertent user modifications from affecting multiple devices.

Regarding dependent claim 20, Han teaches the non-transitory, computer-readable storage medium having of claim 19, wherein the instructions when executed by the one or more processors cause the one or more processors to allow the user to initially create the template (see Han [0059] In the embodiment shown in FIG. 4, the processor 2020 under the control of the system manager application 228 receives a request to generate the coverage area graphic 402 to be associated with one or more monitoring devices via the graphical user interface 300 upon a user selection of the graphical element icon 404; this suggests that the graphical element icon 404 allows the user to initially create the coverage area graphic 402 (allow the user to initially create the template) to be associated with one or more monitoring devices via the graphical user interface 300).  
  
Response to Arguments
Applicant’s amendments to claim 19 are persuasive and the claim objection set forth in the Office Action dated 6/3/2022 is hereby withdrawn.

Applicant’s remarks filed 9/6/2022 on pages 7-13 traversing the rejections for claims 1-20 have been fully considered but they are not persuasive. 

Regarding the rejection of claim 1 made under 35 U.S.C. 103 as being unpatentable over Dey, in view of Piaskowski, Applicant alleges on pages 7-10 that Dey and Piaskowski fails to teach “(1) dragging and dropping one or more individual images from the widget library onto an editor page; (2) dragging and dropping one or more control points of the one or more building system components onto each of one or more of the individual graphical images on the editor page; (3) in response to dragging and dropping the one or more control points onto each of one or more of the individual graphical images on the editor page, automatically binding the one or more control points with the respective individual graphical image” as amended in claim 1 specifically:
(1) Piaskowski’s disclosure of dragging and dropping data points is not the same as dragging and dropping control points,
(2) Piaskowski’s disclosure of dragging and dropping data points into the point definition portion 1202 is not the same as dragging and dropping control points onto each of one or more of the individual graphical images on the editor page that each graphically represent operation of one or more building system components,
(3) Piaskowski’s point definition portion 1202 is not a graphical image that is intended to graphically represent the operation of one or more building system components,
(4) Piaskowski’s point definition 1202 is not dragged and dropped from a widget library onto an editor page,
(5) Piaskowski does not teach one or more control points of one or more building system components dragged and dropped onto the point definition on an editor page,
(6) Dey’s disclosed devices shown on the ribbon 212 would appear to be already bound to particular building control devices so there would be no need to drag and drop “one or more control points of the one or more building system components onto each of one or more of the individual graphical images on the editor page” and “in response to dragging and dropping the one or more control points onto each of one or more of the individual images on the editor page, automatically binding the one or more control points with the respective individual image”. Nor would there appear to be any motivation or other reason to modify the cited references to arrive at the particular invention in claim 1.
Therefore, independent claim 1 is patentable over the cited references.   
	Examiner respectfully disagrees.
Regarding points (1)-(5) Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Dey in view of Scott as detailed in the rejections set forth above.
Regarding point (6), firstly, a suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. See MPEP § 2141 and § 2143.  Additionally, Dey [0091] discloses that “relevant settings for devices within that particular room may be viewed and/or modified” which is further modifiable in order to provide a user with functionality to set the settings.
Consequently, claim 1 is unpatentable over Dey in view of Scott as detailed in the rejections set forth above.

Regarding claims 2-18, Applicant alleges on pages 10-11 that these claims recite similar elements to claim 1 or variously depend from claim 1 and thus allowable for at least reasons similar to those remarks made by the Applicant regarding amended claim 1.  Examiner respectfully disagrees.  Because Dey in view of Scott is considered to teach or suggests claim 1 per reasons Examiner set forth above, claims 2-18 are rejected at least for reciting similar elements or because they variously depend from claim 1 as further set forth in their respective rejections detailed above. 

Regarding claims 19-20, Applicant appears to allege on pages 11-13 that examiner’s conclusion of obviousness is based on improper hindsight reasoning.  Examiner respectfully disagrees.  In response, Examiner notes "any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Han discloses a system manager application 228 that enables a user to drag and drop a coverage area graphic onto a graphic user interface 500 to move, orient and fit the coverage area graphic 402 ([0061]) wherein the system manager application 228 recognizes building device objects 310-320 corresponding to device data objects stored in database 124 and automatically assigns only the related items of monitoring devices within the coverage area graphic area 402 ([0058], [0061]) and the one or more monitoring devices consistent with defined relative space of the coverage area graphic 402 are displayed in the window 304 of the graphic user interface allowing user to drag and drop object 310 corresponding to “camera 1” (FIG. 6 [0062]) – thus considered to teach allow a user to drag and drop a template onto an editor page; look for one or more building components in a building management system database that match particular points bound in the template; display one or more building components that were found for selection by the user; receive a selection of one or more of the building components from the user.  Han’s embodiments further suggest that each separate symbol corresponding to one of the building devices placed by the user onto the coverage area graphic 402 will produce an “instance” or copy where each “instance” or copy of the coverage area graphic contain modifications that only affect the instance of the selected symbol corresponding to a building device ([0062]-[0064]) - thus considered to further suggest copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components.  According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one or an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Thus, the combination of Han’s express disclosures regarding user selection of building components of a template and suggestions from Han’s disclosed embodiments describing placing a symbol onto a graphic creating a copy of properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic 402 is consider to teach allow a user to drag and drop a template onto an editor page; look for one or more building components in a building management system database that match particular points bound in the template; display one or more building components that were found for selection by the user; receive a selection of one or more of the building components from the user; and copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components, as recited in claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See et al., NPL “Development of a User Interface for the EnergyPlus Whole Building Energy Simulation Program” (14-16 November 2011) (page 2921 section HVAC Systems The HVAC schematic editor allow innovative and complex systems to be assembled by dragging and dropping symbols representing different mechanical components.  Each HVAC symbol has ports representing the fluid inlets and outlets and the control signal inputs and outputs.  The system configuration is developed by connecting the ports of the different components within the interface using the mouse.  Figure 5 illustrates the schematic editor).
                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143